t c summary opinion united_states tax_court hilton h hackley petitioner v commissioner of internal revenue respondent docket no 4924-o0s filed date hilton h hackley pro_se angeligue m neal for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioner’s federal income taxes for the taxable years and of dollar_figure and dollar_figure respectively and penalties under sec_6663 of dollar_figure and dollar_figure respectively after concessions by the parties ’ the issues remaining for decision are whether petitioner is entitled to certain deductions claimed on schedule a itemized_deductions namely mortgage interest and real_estate_taxes whether petitioner is entitled to dependency_exemption deductions and whether petitioner is entitled to the filing_status of head_of_household for the years in issue background the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in los angeles california in and petitioner was employed by the los angele sec_1 petitioner concedes that he is not entitled to the child_care_credit claimed of dollar_figure for the and tax years petitioner further concedes that he is liable for the penalties under sec_6663 with respect to the portion of the underpayment_of_tax if any that results from adjustments made with respect to dependency_exemptions filing_status as head_of_household and the child_care_credit for the years in issue petitioner concedes that he produced false documentation to support the claimed child care credits for the years in issue respondent concedes that petitioner is not liable for an increased deficiency pursuant to the provisions of sec_6214 for the tax_year county metropolitan transportation authority as a full-time bus operator since petitioner resided pincite west 49th place los angeles la residence the la residence was purchased in by druetta r orum ms orum petitioner’s sister according to petitioner he did not qualify for the loan to purchase the la residence and ms orum agreed to go in and get the property in her name and that it was never intended for her to live there during the years in issue petitioner lived alone at the la residence petitioner testified that he did not pay rent to ms orum but made the mortgage payments directly to the lender countrywide home loans countrywide and also paid for all real_estate_taxes homeowner’s insurance repairs and maintenance of the la residence petitioner and ms orum owned a joint checking account with fidelity federal bank joint account all payments for mortgage interest real_estate tax and insurance on the la residence were made from the joint account petitioner testified that ms orum did not make deposits into the joint account according to petitioner his name is not on the deed of the la residence and it is his belief that during the years in issue he could not sell or transfer the property the deed to the la property is not a part of the record and ms orum did not testify at trial in petitioner assumed ms orum’s loan to countrywide - based on a letter from countrywide dated date ms orum as seller was released of any financial obligation arising with the loan the la residence has three bedrooms a living room and a dining room during the years in issue petitioner was ina relationship with regina kenneth ms kenneth which he considered a common_law marriage ms kenneth has a daughter from a previous relationship named varela kenneth who was a minor during the years in issue samantha robinson and alisha walker also minors during the years in issue are petitioner’s nieces whose mothers are petitioner’s sisters samantha robinson alisha walker and varela kenneth collectively the children were claimed as dependents on petitioner’s and federal_income_tax returns although petitioner testified that the children stayed with him off and on throughout the years in issue the signed stipulation of facts reflects that the children did not reside with petitioner during any part of the years in issue petitioner testified that during the years in issue ms kenneth lived at a separate residence and was on drugs according to petitioner ms kenneth was not receiving public assistance during these years alisha walker and samantha robinson were often dropped off at the la residence for two weeks this week maybe one week - - then three weeks petitioner a family_member or petitioner’s girlfriend not ms kenneth watched the children at petitioner’s home or took them to another relative’s home for supervision none of the children was enrolled in school during the years in issue petitioner timely filed his and federal_income_tax returns as head_of_household he also claimed dependency_exemption deductions for the children schedule a mortgage interest deductions of dollar_figure and dollar_figure for and respectively and deductions for real_estate_taxes paid of dollar_figure and dollar_figure for and respectively in a notice_of_deficiency respondent disallowed petitioner’s schedule a deductions for mortgage interest and real_estate_taxes on the grounds that petitioner has not shown that the amounts were incurred or paid for taxes which qualify as deductions and that petitioner has not shown that he is legally liable for the mortgage payments respondent further disallowed the dependency_exemption deductions because petitioner failed to establish that he was entitled to the exemptions as a result of the disallowance respondent further determined that petitioner’s filing_status was single not head_of_household schedule a deductions petitioner has the burden of showing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 deductions are a matter of legislative grace and petitioner must meet the statutory requirements for the deduction he is claiming 292_us_435 sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year sec_163 defines personal_interest to mean any interest allowable as a deduction other than inter alia any qualified_residence_interest sec_163 d thus qualified_residence_interest is deductible under sec_163 a the term qualified_residence_interest is defined in pertinent part in sec_163 a as any interest_paid or accrued during the taxable_year on acquisition_indebtedness with respect to any qualified_residence of the taxpayer the indebtedness for purposes of sec_163 must in general be an obligation of the taxpayer and not an obligation of another with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 the burden_of_proof shifts to respondent in specified circumstances the record in this case does not establish the date on which the examination of each of petitioner’s taxable years at issue began and neither party contends that sec_7491 applies here - jj - 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir 74_tc_1266 however the pertinent part of sec_1_163-1 income_tax regs provides interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness in golder v commissioner supra the court_of_appeals for the ninth circuit stated that sec_1_163-1 income_tax regs does not create an exception to the rule_of sec_163 a that interest is deductible only with respect to the indebtedness_of_the_taxpayer but rather simply recognizes the economic_substance of nonrecourse borrowing additionally as required by sec_1_163-1 income_tax regs the taxpayer must be the legal or equitable owner of the property where the taxpayer has not established legal equitable or beneficial_ownership of mortgaged property the courts generally have disallowed the taxpayer a deduction for the mortgage interest song v commissioner tcmemo_1995_446 bonkowski v commissioner tcmemo_1970_340 affd 458_f2d_709 7th cir state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights 472_us_713 blanche v commissioner tcmemo_2001_63 therefore whatever rights or interests if any petitioner held in the la property during the years in issue must be determined by applying applicable california law it is presumed under california law that the owner of legal_title is the owner of the full beneficial title cal evid code sec_662 this presumption may be rebutted only by clear_and_convincing proof id in uslu v commissioner tcmemo_1997_551 the taxpayers mr and mrs uslu made mortgage payments on a residence for which legal_title was held by mr uslu’s brother and sister-in- law we found in uslu that the taxpayers exclusively held the benefits_and_burdens_of_ownership and therefore were the eguitable and beneficial owners of the residence however in song v commissioner supra where legal_title was held by the taxpayer’s brother we found that the taxpayer failed to prove that she had any equitable or beneficial_ownership in the residence an important distinction between uslu and song was the completeness of the record and the credibility of the legal_title holder of the residence mr uslu’s brother and sister-in-law in uslu and the taxpayer’s brother in sonq in the instant case the record establishes that during the --- - years in issue ms orum and not petitioner was the legal owner of the la property and indebted to countrywide on the mortgage loan it had made on the property although we find that petitioner may have made mortgage payments real_estate tax_payments and insurance premium payments for the la residence there is no objective evidence to persuade us that he had equitable ownership of the la residence during the years in issue the record lacks sufficient evidence most notably ms orum’s testimony of the purported arrangement with petitioner further petitioner testified that ms orum made no deposits into their joint checking account where all mortgage_insurance and real_estate tax_payments were made his testimony without more is insufficient see loria v commissioner tcmemo_1995_420 taxpayer’s attempt to establish equitable ownership with his sole testimony is insufficient based upon our examination of the entire record in this case we find that petitioner failed to establish that he was the equitable owner of the la property during the years in issue or that he is entitled to deduct for those years the mortgage loan interest he paid on that property we therefore sustain respondent’s determination disallowing the mortgage loan interest deductions that petitioner claimed on his and returns petitioner claimed schedule a deductions for real_estate_taxes paid of dollar_figure and dollar_figure on his respective and -- - returns similar to mortgage interest deductions real_estate_taxes are deductible under sec_164 only by the person on whom the liability is imposed 316_us_394 55_tc_1125 manning v commissioner tcmemo_1993_127 because we found above that petitioner was not the legal equitable or beneficial_owner of the la property he is also not entitled to schedule a deductions for real_estate_taxes paid thereon respondent is sustained on this issue dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer as relevant here a dependent is defined in sec_152 as an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer in order to prevail petitioner must show by competent evidence the total support provided for each individual claimed and that he provided more than half of such total support the amount of total support may be reasonably inferred from competent evidence 46_tc_515 however where the amount of total support of an individual during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half blanco v commissioner 1t c 31_tc_1252 the record based solely on petitioner’s claimed contributions is incomplete petitioner did not present evidence to reconstruct the dollar amount of the total support for the individuals claimed for the years at issue total support includes inter alia the cost of food clothing education household utilities or home repair expenses necessary to maintain the household in and smith v commissioner tcmemo_1997_544 sec_1_152-1 income_tax regs we find petitioner’s testimony vague incomplete and self-serving it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence 99_tc_202 furthermore it is reasonable to infer that the children’s respective mothers and fathers may have contributed a modicum amount to their child’s total support without the additional_amounts petitioner may have received from the children’s extended family we are unable to determine the total support available to each child by all able parties by failing to establish the total amount of support provided to the children from all sources we are unable to conclude that petitioner provided more than one-half of the children’s total -- support during the years in issue therefore we hold that petitioner is not entitled to sec_151 dependency_exemption deductions for the and tax years respondent is sustained on this issue head_of_household status according to the relevant part of sec_2 an individual shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a stepdaughter or of any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 because the parties stipulated that the children did not reside with petitioner during any part of the years in issue and because we held above that petitioner is not entitled toa deduction for the children under the provisions of sec_151 and sec_152 petitioner is not entitled to head_of_household status therefore respondent is sustained on this issue it is therefore unnecessary to address whether varela kenneth is petitioner’s stepdaughter reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
